Citation Nr: 0532794	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-30 960	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
resulting from private treatment on July 18, 2002.  


(The issues of an initial evaluation in excess of 20 percent 
for the service-connected major depressive disorder; an 
increased evaluation for the service-connected low back pain, 
currently evaluated as 20 percent disabling; and a total 
disability evaluation based upon individual unemployability 
due to service-connected disability will be addressed in a 
separate decision.)  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1987 to March 1990.  

2.  On October 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant through her representative that a withdrawal of 
this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive 


Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

The veteran, through her authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  



ORDER

The appeal is dismissed.  



                       
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


